DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: Features recited in the claims is not supported in Provisional Application Nos. 60/847,223 and 60/847,637 -- e.g., but not limited to, the use of yarns in general as recited in claim 1; the use of yarns made of materials other than liquid crystal polymer (LCP or VECTRAN), such as yarns made of glass, S glass, E glass, aramid, UHMW polyethylene, polypropylene (in general), etc. as recited in claims 3, 14; the initial tensile strength of the tape as recited in claims 7-9; the presence of twisting as recited in claim 10; the yarn denier as recited in claim 11; the amount of EPI as recited in claims 12-13; etc.
 	Therefore, claims 1-21 have an effective priority date of 09/21/2007.

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a tape material, classified in B32B 5/02+.
II. Claims 17-20, drawn to a method of constructing a member
in B65D 63/00+.
The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case: the process for using the product as claimed can be practiced with another materially different product (e.g., tapes wherein the yarn and backing are not adjacent; corrosion resistant yarn which are not incorporated into tape; etc.).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art: (a) in view of their different classification; (b) due to their recognized divergent subject matter; (c) because the inventions require a different field of search (see MPEP  § 808.02); and/or (e) because the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Restriction Requirement
During a telephone conversation with Mr. Christopher Knors on 01/13/2021, a provisional election was made to prosecute the invention of Group I, claims 1-16. Affirmation of this election must be made by applicant in replying to this Office action. 
 	Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 3, 12-13, 14 is/are objected to because of the following informalities:  
 	The meaning of abbreviations (e.g., “UHMW” in claims 3, 14; “EPI” in claims 12-13) should be clearly defined at least once (i.e., upon first occurrence) in the claims -- for example, “ultra-high molecular weight (UHMW) polyethylene”, etc.)
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 3, the term “E-CR yarn” is unclear and confusing.  Does Applicant intend to refer to “E-CR glass yarn”, or a yarn made from some unspecified “E-CR” material?

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-16 is/are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-40 of copending Application No. 16/665,929 (reference application). 
 	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claim 1-20 of U.S. Patent No. 10,457,455.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,457,455 claims tapes comprising corrosion resistant yarns made from corrosion resistant polymer contacting a polymeric film backing, and further claims members comprising a plurality of conduits wrapped with said tape.  U.S. Patent No. 10,457,455 further claims tapes having the recited pressure sensitive adhesive layer, release layer, initial tensile strength, twisted yarn, yarn denier, and EPI.

Claims 3-4, 14-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claim 1-20 of U.S. Patent No. 10,457,455,
		as relied upon in claims 1-2, 5-13 above,
	and further in view of SUGAHARA ET AL (US 2009/0047483),
	and further in view of GLASS FIBERS.
	SUGIHARA ET AL discloses that it is well known in the art to use wholly aromatic polyester fibers, glass fiber, para-aramid fiber, or ultra-high molecular weight polyethylene fiber as reinforcement fibers for pressure sensitive adhesive tapes. (paragraph 0075, etc.)
	GLASS FIBERS discloses that glass fibers (e.g., in the form of twisted glass yarns, etc.) are well known in the art for their resistance to chemical attack and inertness.  The reference further discloses that it is well known in the art to apply coatings to glass filaments in order to provide lubrication, protections, and/or improved coupling to other materials.  The reference further discloses that glass fibers are identified with letter designations which refer to specific performance properties (e.g., E - low electrical conductivity; S or R - high strength; C - high chemical durability; ECR - high corrosion resistance; etc.).  (entire document, e.g., page 27, 29, 32-33, etc.)
 	Regarding claims 3-4, 14-16, it would have been obvious to incorporate other types known corrosion resistant reinforcement fibers as suggested in SUGIHARA ET AL and GLASS FIBERS in the LCP yarn layer in the tapes claimed in U.S. Patent No. 10,457,455 in order to further optimize and/or tailor the mechanical properties and/or other performance properties 

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
	SUZUKI (US 4,454,192),
	in view of SUGAHARA ET AL (US 2009/0047483).

	SUGIHARA ET AL discloses that it is well known in the art to use wholly aromatic polyester fibers, glass fiber, para-aramid fiber, or ultra-high molecular weight polyethylene fiber as reinforcement fibers for pressure sensitive adhesive tapes. (paragraph 0075, etc.)
	Regarding claims 1, 3, 5, 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate known reinforcing filament yarns materials as suggested in SUGAHARA ET AL which are chemically resistant in the tapes of SUZUKI in order to prevent degradation due to environmental conditions encountered in specific applications (e.g., exposure to water, chemical corrosion and/or leaching, etc.).
 	Regarding claim 2, one of ordinary skill in the art would have utilized sea water resistant materials to form the reinforcing filament yarns in the tapes of SUZUKI to produce tapes suitable for usage in briny and/or oceanic environments.
	Regarding claim 4, one of ordinary skill in the art would have applied known polymeric adhesion promoting and/or protective surface treatments to glass yarn reinforcing filament yarns to improve intercomponent adhesion.
	Regarding claims 7-9, 11-13, one of ordinary skill in the art would have selected the thickness (as represented by denier) and/or the density of fiber placement (as represented by EPI) .

Claims 1-5, 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
	SUZUKI (US 4,454,192), in view of SUGAHARA ET AL (US 2009/0047483),
		as applied to claims 1-5, 7-13 above,
	and further in view of GLASS FIBERS.
	GLASS FIBERS discloses that glass fibers (e.g., in the form of twisted glass yarns, etc.) are well known in the art for their resistance to chemical attack and inertness.  The reference further discloses that it is well known in the art to apply coatings to glass filaments in order to provide lubrication, protections, and/or improved coupling to other materials.  The reference further discloses that glass fibers are identified with letter designations which refer to specific performance properties (e.g., E - low electrical conductivity; S or R - high strength; C - high chemical durability; ECR - high corrosion resistance; etc.).  (entire document, e.g., page 27, 29, 32-33, etc.)
	Regarding claims 1, 3, 5, 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate known chemically resistant reinforcing glass yarns materials as suggested in SUGAHARA ET AL and GLASS FIBER in the tapes of SUZUKI in order to prevent degradation due to environmental conditions encountered in specific applications (e.g., exposure to water, chemical corrosion and/or leaching, etc.).

	Regarding claim 4, one of ordinary skill in the art would have applied known polymeric adhesion promoting and/or protective surface treatments to glass yarn reinforcing filament yarns to improve intercomponent adhesion.
	Regarding claims 7-9, 11-13, one of ordinary skill in the art would have selected the thickness (as represented by denier) and/or the density of fiber placement (as represented by EPI) of reinforcing filament yarns in the tapes of SUZUKI in order to obtain the performance properties (e.g., tensile strength, flexibility, stiffness, etc.) required by specific applications and usage conditions.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	SUZUKI (US 4,454,192), in view of SUGAHARA ET AL (US 2009/0047483), and further in view of GLASS FIBERS,
 		as applied to claim 1 above,
 	and further in view of ROSINSKI ET AL (US 3,900,584).
 	ROSINSKI ET AL disclose that it is well known in the art to coat the surface of glass fibers (e.g., in the form of yarns, etc.) with polymer-containing (or polymer-forming) compositions in order to improve adhesion to other polymeric materials. (line 4-28, 48-65, col. 1; line 1-11, col. 2; line 10-15, col. 3; line 42-65, col. 5; etc.)

used in the tapes of SUZUKI in improve adhesion between the reinforcing glass yarns and the polymeric adhesive and backing layers 

Claims 6, 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
	SUZUKI (US 4,454,192), in view of SUGAHARA ET AL (US 2009/0047483), and further in view of GLASS FIBERS,
 		as applied to claim 1 above,
 	and further in view of TYNAN, JR. ET AL (US 5,942,299).
 	TYNAN, JR ET AL ‘299 discloses that it is well known in the art to apply a release layer to the surface of the backing or support layer of an adhesive tape opposite the adhesive-bearing layer of said adhesive tape in order to permit said adhesive tape to be conveniently wound into a roll while eliminating the need for a separate release liner that had to be removed prior to use.  The reference further discloses that it is well known in the art to utilize reinforcing filaments or strands in adhesive tapes in typical amount of 30 ends-per-inch (EPI). (line 25-55, col. 2; line 27-62, col. 6; etc.) 
	Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply release layers as suggested by TYNAN, JR ET AL ‘299  to the non-adhesive surface of the tapes of SUZUKI to permit winding the tape into a roll without the need for a separate release liner.
.

Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
	SUZUKI (US 4,454,192), in view of SUGAHARA ET AL (US 2009/0047483), and further in view of GLASS FIBERS,
 		as applied to claims 1, 5 above,
 	and further in view of MELLOTT ET AL (US 6,789,380),
	and further in view of SMITH, III (US 7,377,555).
 	MELLOTT ET AL ‘380 discloses that it is well known in the art to wrap a bundle of conduit ducts with adhesive tape in order to form a protective housing for utility and/or communication cables. (line 10-60, col. 1; line 40-58, col. 3; line 6-20, col. 6; etc.)
	SMITH, III discloses that it is well known in the art to provide protective conduits for fiber optic cables for installation in undersea environments. (line 15-40, col. 1; line 9-19, col. 2; etc.)
 	Regarding claims 14-16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the delamination resistant pressure sensitive adhesive tape of SUZUKI formed using water resistant and corrosion resistant materials (e.g., glass fiber materials as suggested by GLASS FIBER) as the adhesive wrapping tape for the conduit bundles 
 	Further regarding claim 14, the phrase “for use in undersea applications” is a statement of intended use.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since MELLOTT ET AL ‘380 discusses the use of the disclosed wrapped conduit bundles underground and/or in subterranean environments, which can include very wet or underwater environments, the wrapped conduit bundles of MELLOTT ET AL ‘380 can be readily adapted by one of ordinary skill in the art for use in salt water or oceanic environments by utilizing salt water resistant materials to form the wrapping adhesive tape (e.g., a filament reinforced adhesive tape in accordance with SUZUKI).
	Alternatively and/or additionally, further regarding claim 14, one of ordinary skill in the art would have utilized the wrapped conduit bundles of MELLOTT ET AL ‘380 in known cable conduit applications such as undersea applications as suggested by SMITH, III in order to provide protection from sea water and/or marine organisms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	
 	DROUX ET AL (US 4,295,871) and MOLINIER ET AL (US 4,246,145) disclose coatings for glass fibers.

	ABRAHAM, JR (US 5,843,261) and MELLOTT (US 2003/0074878) and GORIAN ET AL (US 5,392,374) disclose tape-wrapped tubing or conduit bundles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787